     Case 1:11-cv-10230-MLW Document 613 Filed 06/25/20 Page 1 of 7




                   UNITED STATES DISTRICT COURT
                     DISTRICT OF MASSACHUSETTS

ARKANSAS TEACHER RETIREMENT SYSTEM,       )
on behalf of itself and all others        )
similarly situated,                       )
     Plaintiff                            )
                                          ) C.A. No. 11-10230-MLW
             v.                           )
                                          )
STATE STREET BANK AND TRUST COMPANY,      )
     Defendants.                          )

ARNOLD HENRIQUEZ, MICHAEL T.              )
COHN,WILLIAM R. TAYLOR, RICHARD A.        )
SUTHERLAND, and those similarly           )
situated,                                 )
     Plaintiff                            )
                                          )
             v.                           ) C.A. No. 11-12049-MLW
                                          )
STATE STREET BANK AND TRUST COMPANY,      )
     Defendants.                          )

THE ANDOVER COMPANIES EMPLOYEE            )
SAVINGS AND PROFIT SHARING PLAN, on       )
behalf of itself, and JAMES               )
PEHOUSHEK-STANGELAND and all others       )
similarly situated,                       )
     Plaintiff                            )
                                          )
             v.                           ) C.A. No. 12-11698-MLW
                                          )
STATE STREET BANK AND TRUST COMPANY,      )
     Defendants.                          )

                        MEMORANDUM AND ORDER

WOLF, D.J.                                                June 25, 2020
      Case 1:11-cv-10230-MLW Document 613 Filed 06/25/20 Page 2 of 7



     In the February 27, 2020 Memorandum and Order the court

directed the Master to consult Customer Class Counsel, 1 ERISA

Counsel, 2 and the Hamilton Lincoln Law Institute's Center for Class

Action Fairness ("CCAF") concerning specified issues relating to

the implementation of that Order and to report to the court

concerning those discussions. Dkt. No. 590 at 155-56 (the "February

27, 2020 Order"). The Master has done so. See Dkt. Nos. 599, 606,

607. Lieff (Dkt. Nos. 595, 600, 603), Labaton and Thornton (Dkt.

No. 595), and CCAF (Dkt. Nos. 592, 592-1, 610) have also addressed

some of the relevant issues.

     In the February 27, 2020 Order the court stated that CCAF's

submissions and arguments at hearings were often very helpful and

that it would consider ordering that CCAF be compensated for its

work if it had the authority to do so. See Dkt. No. 590 at 12 &

n.3. CCAF has moved for an extension of time to file a motion for

attorneys' fees under Federal Rule of Civil Procedure 54(d). See

Dkt. Nos. 592, 592-1. CCAF has also renewed its request to be

appointed guardian ad litem for the class in order to represent

its interests in opposing Lieff's appeal concerning the amount it




1 "Customer Class Counsel" are Labaton Sucharow LLP ("Labaton"),
The Thornton Law Firm ("Thornton"), and Lieff Cabraser Heimann &
Bernstein LLP ("Lieff").

2 "ERISA Counsel" are McTigue Law LLP, Zuckerman Spaeder LLP, and
Keller Rohrbach LLP.

                                    2
     Case 1:11-cv-10230-MLW Document 613 Filed 06/25/20 Page 3 of 7



was awarded in the February 27, 2020 Order and related issues. See

Dkt. Nos. 592-1, 610. Customer Class Counsel oppose CCAF's request

for an extension of time to move for an award of attorneys' fees.

See Dkt. No. 595. They have previously opposed CCAF's requests to

be appointed guardian ad litem for the class. The court assumes

that they continue to do so.

     The court finds that there is good cause to grant CCAF's

motion for an extension of time to file a motion for an award of

attorneys' fees. CCAF's work in this case may not be concluded.

Among other things, the court may still appoint CCAF as guardian

ad litem to represent the interests of the class as an adversary

in Lieff's appeal. In addition, it is possible that the First

Circuit will, in any event, allow CCAF to participate in the appeal

as amicus curiae. The court finds that it is most appropriate to

wait to decide whether it has the authority to make an award of

attorneys' fees to CCAF and, if so, whether to do so until CCAF's

role is finally determined and concluded. Among other things,

reserving judgment will assure that the court has all of the

information necessary to decide how much to award to CCAF if it

finds that an award is permissible and appropriate.

     The   Master   has   made   a       recommendation   concerning   the

distribution of the remaining settlement funds owed to the class

and the redistribution of funds previously awarded to Customer

Class Counsel in accordance with the February 27, 2020 Order, see

                                     3
     Case 1:11-cv-10230-MLW Document 613 Filed 06/25/20 Page 4 of 7



Dkt. No. 599, and has proposed modifications to his original

recommendation, see Dkt. No. 606. The Master proposes that three

partial payments be made on a certain schedule, and that Labaton

be allowed to continue to serve as Lead Counsel for the limited

purpose of issues relating to the administration and distribution

of the settlement fund. There are no objections to the general

method of distribution that the Master proposes. See Dkt. Nos.

599, 606. In any event, the court finds that the Master's proposal

is reasonable in principle. However, due to the passage of time,

the Master may now wish to propose that the first distribution be

made later than July 31, 2020 and, if necessary, to modify the

proposed dates for the second and third distributions as well.

     Lieff does not object to paying into the existing escrow fund

for the class the $1,139,457 that is at issue in its appeal. See

Dkt. Nos. 600, 603. The court now finds that is appropriate.

     The Master recommends that the $1,139,457 to be escrowed be

evenly distributed in the second and third distributions. Dkt. No.

599 at 5; Dkt. No. 606 at 4. The Master also recommends that, if

Lieff prevails on appeal, Labaton and Thornton, rather than the

class, be ordered to bear the cost of the $1,139,457 that would be

returned to Lieff. Id. Lieff asserts that charging Labaton and

Thornton may not be appropriate or feasible if the funds have been

distributed to the class before it prevails on appeal. See Dkt.

No. 600.

                                   4
     Case 1:11-cv-10230-MLW Document 613 Filed 06/25/20 Page 5 of 7



     The court finds that it is most appropriate to defer the

distribution   of   Lieff's    escrowed    funds    until    the      third

distribution. If Lieff's appeal is denied, the issues regarding

the $1,139,457 will be moot. If Lieff's appeal is not decided 45

days before the third distribution is scheduled to be made, the

Master, Lieff, and the other Customer Class Counsel should seek

guidance from the court concerning the funds escrowed by Lieff.

     In response to the court's request, the Master states that

the court must provide the class notice of the February 27, 2020

Order and an opportunity to object to the $60,000,000 fee award.

See Dkt. No. 599 at 6-7. The Master reports that several counsel

agree that the class should be given notice and an opportunity to

object to the February 27, 2020 Order. Id. at 6, n.15. CCAF also

agrees that such notice should be given to the class. See Dkt. No.

610 at 1-4. However, Lieff contends that another notice is neither

required nor appropriate because the settlement class will receive

an additional benefit as a result of the February 27, 2020 Order.

See Dkt. No. 600 at 1-2 (citing David F. Herr, Annotated Manual

for Complex Litigation §21.61 (4th ed. 2019) and cases for the

proposition that new notice is necessary only if there is a

substantial change that is adverse to the interests of the class).

     Regardless of whether notice to the class of the February 27,

2020 Order is required, the court finds that it is most appropriate

to provide it. As noted in the February 27, 2020 Order, in a March

                                   5
        Case 1:11-cv-10230-MLW Document 613 Filed 06/25/20 Page 6 of 7



31, 2017 Order (Dkt. No. 192), the court stated that it would

provide     class   members    notice       of   the   Master's   Report   and

Recommendation, and an opportunity to object and comment on it.

See Dkt. No. 590 at 155. As it was uncertain whether and to what

extent the Master's contested recommended resolution would be

adopted, the court deferred giving that notice. It is now timely

to do so. Contrary to Lieff's suggestion, notice may not be a

meaningless gesture. As the court wrote in the February 27, 2020

Order:

     As [the February 27, 2020 Order] provides more than an
     additional $14,000,000 to the class, if notice is given
     there may be no objection to it. However, in view of the
     fact that the award of 20% of the common fund is above
     the median and mean for settlements between $100,000,000
     and $500,000,000 reported in [Brian T. Fitzpatrick's "An
     Empirical Study of Class Action Settlements and Their
     Fee Awards," 7 J. Empirical Legal Stud. 811 (2010)], it
     is possible that, in view of the court's findings, an
     objector may assert that the award is too generous.

Dkt. No. 590 at 155, n.32.

     The Master has submitted a proposed form of notice. See Dkt.

No. 606-3. It must now be revised to provide a new description of

the plan of distribution consistent with this Memorandum and Order

and any revised schedule for payments that the Master may now

propose, to provide class members 45 days to object, and to provide

for a hearing, by videoconference if necessary, 14 days after that

date.




                                        6
     Case 1:11-cv-10230-MLW Document 613 Filed 06/25/20 Page 7 of 7



     In view of the foregoing, it is hereby ORDERED that:

     1.   CCAF's Motion for an Extension of Time to File Motion

for Attorneys' Fees Award (Dkt. No. 592-1) is ALLOWED.

     2.   By July 7, 2020, the Master shall confer with Customer

Class Counsel and ERISA counsel, and submit:

          a.   A motion for approval of the plan for distribution

he proposes and, in an editable word-processing format, a proposed

Order for the distribution of the remainder of the settlement fund

that is consistent with this Memorandum and Order; and

          b.   A proposed notice to the class, in an editable word-

processing format, that is consistent with this Memorandum and

Order and the Master's proposed plan of distribution.




                                   7
